Citation Nr: 0740663	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the bilateral knees, secondary to pes planus.  

2.  Entitlement to service connection for lumbar disc 
disease, secondary to a right ankle sprain and pes planus.

3.  Entitlement to an effective date earlier than November 
21, 2002 for the assignment of a compensable evaluation for 
bilateral pes planus.

4.  Entitlement to an effective date earlier than November 
21, 2002 for the assignment of a compensable evaluation for 
tinea pedis.

5.  Entitlement to a disability rating higher than 10 percent 
for tinea pedis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
December 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2007.  A transcript of the hearing is associated with the 
claims file.

The issue of entitlement to a disability rating higher than 
10 percent for tinea pedis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A bilateral knee disorder is not etiologically related to 
the service-connected pes planus.

2.  Lumbar disc disease is not etiologically related to the 
service-connected pes planus or a right ankle sprain. 

3.  The earliest active date of claim for service connection 
for pes planus and tinea pedis is October 17, 1995.  

4.  The date on which it became factually ascertainable that 
the veteran was entitled to compensable ratings for tinea 
pedis and pes planus is September 18, 1997.  


CONCLUSIONS OF LAW

1.  A bilateral knee disorder is not proximately due to or a 
result of the veteran's service-connected pes planus.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2007).

2.  Lumbar disc disease is not proximately due to or a result 
of the veteran's service-connected pes planus or right ankle 
sprain.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2007).

3.  The criteria for an effective date of September 18, 1997 
for the assignment of a compensable rating for tinea pedis 
are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

4.  The criteria for an effective date of September 18, 1997 
for the assignment of a compensable rating for pes planus are 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low back 
disorder and bilateral knee disorders.  He is also seeking 
earlier effective dates for the assignment of compensable 
ratings for tinea pedis and bilateral pes planus.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim of entitlement to service 
connection for a back disorder, the record reflects that the 
originating agency provided the veteran with the notice 
required under the VCAA, to include notice that he submit any 
pertinent evidence in his possession, by letter mailed in 
August 2004, before the claim was adjudicated.  A letter 
addressing the knee claim was sent in June 2006, also prior 
to initial adjudication.  The June 2006 letter included 
notice of the evidence necessary to establish disability 
ratings and effective dates for service connection claims.

Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the back claim until the April 2006 
supplemental statement of the case, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The claim was subsequently readjudicated in 
January 2007; and, as explained below, the Board has 
determined that service connection is not warranted for the 
veteran's back disability.  Consequently, no disability 
rating or effective date has been assigned by the RO or will 
be assigned by the Board; so the failure to provide notice 
with respect to those elements of the claim was no more than 
harmless error.

With respect to the effective date claims, those issues stem 
from an original claim of entitlement to service connection 
for pes planus and tinea pedis filed in October 1995, long 
before the enactment of the VCAA in November 2000.  Moreover, 
both claims are being granted.  The Board therefore finds 
that the veteran has not been prejudiced by the lack of such 
notice.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA medical records have been obtained.  The veteran 
submitted additional evidence at his October 2007 hearing and 
included a waiver of his right to initial RO consideration of 
that evidence.

In sum, the Board is satisfied that the RO properly processed 
the claims following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claims were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. 384.  
Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.

An increased rating becomes effective at the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  38 
C.F.R. § 3.400.  

Analysis

Service Connection

As an initial matter, the Board observes that the veteran 
does not contend, nor does the record on appeal demonstrate, 
that either of the claimed disorders had its onset during his 
period of military service.  The first identification of 
lumbar spine and knee disorders of record occurred in 1987, 
several years after the veteran left military service.  The 
contemporaneous medical evidence clearly relates these 
disorders to a work injury for which the veteran was awarded 
workmen's compensation benefits.  The Board's discussion will 
accordingly focus on the veteran's claim of entitlement to 
service connection on a secondary basis.  In essence, the 
veteran believes that his bilateral knee disorder and lumbar 
spine disorder were caused or aggravated by changes in his 
gait resulting from his service connected bilateral pes 
planus and/or right ankle disorder.  

Although secondary service connection will be the Board's 
focus, based on the undisputed findings with respect to the 
date of onset of disabilities, the Board notes in passing 
that service connection is not in order for either claim, on 
direct or presumptive bases, under the provisions of 
38 C.F.R. §§ 3.303, 3.307, 3.309.  

In order to prevail on the issue of entitlement to service 
connection on a secondary basis, there must be (1) evidence 
of a current disability; (2) evidence of a service-connected 
disability; and (3) medical nexus evidence establishing a 
connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Service connection is in effect for bilateral pes planus and 
a right ankle disorder.  The veteran has also been diagnosed 
with arthritis of the bilateral knees and degenerative disc 
disease of the lumbar spine.  The question which must be 
answered by the Board is whether the current knee and spine 
disorders are proximately due to, or the result of the 
service-connected pes planus or right ankle disorder.  

With respect to the knees, an August 2006 VA examination 
includes an opinion that the bilateral knee disorder is less 
likely than not related to the veteran's pes planus.  
Similarly, private examination reports from C.D.M., M.D., 
dated in July 1998, May 1999 and January 2001 conclude that 
the knee disorders resulted from falls the veteran suffered 
related to the veteran's back problems.  An October 1993 
opinion by M.M., M.D. also expresses this view.  There is in 
fact no medical opinion of record that conclusively relates 
the veteran's bilateral knee arthritis to his service-
connected pes planus.  A letter from a private physician, 
R.D.S., M.D., dated in November 2005, includes the 
observation that there are certain biomechanical alterations 
to the veteran's gait resulting from foot pain, and, in the 
opinion of R.D.S., the veteran "would eventually develop 
consequential bilateral ankle, bilateral knees, and lower 
back pain."  However, in the Board's view, for the following 
reasons, this does not constitute a conclusive opinion with 
respect to causation of the veteran's diagnosed arthritis of 
the bilateral knees.  

First, the Board notes that, in his opinions, R.D.S. speaks 
of "eventual" pain, terminology which does not encompass 
current complaints or symptoms.  Second, R.D.S. does not 
refer to any specific clinical or objective findings with 
respect to the knees.  Indeed, he does not identify any 
specific knee disorder, but refers to the veteran's complaint 
of knee pain.  Concurrent examination reports from R.D.S. do 
not reveal that the veteran's knees were specifically 
examined.  This adds to a sense that the opinion is somewhat 
speculative in nature, thus diminishing the probative value 
the Board attaches to it in relation to the more conclusively 
stated August 2006 VA opinion.  

With respect to the low back claim, there is some conflict in 
the evidence with regard to medical nexus; however, for the 
reasons that will now be addressed, the Board is most 
persuaded by the evidence indicating that there is no 
significant relationship between the back disorder and the 
foot or ankle disorders.  

In this case, the evidence clearly establishes that the 
veteran suffered a work related injury to his lumbar spine in 
1987, after he left service.  The veteran does not dispute 
this.  Although it is not entirely clear from the veteran's 
statements and testimony, it appears that he attributes the 
work-related injury to an altered gait resulting from his 
service-connected pes planus.  

The veteran has been afforded several VA examinations to 
evaluate his low back claim.  In June 2002, the examiner 
reviewed the claim file in conjunction with the examination, 
and stated his opinion that the low back pain began as a 
direct result of the veteran's on-the-job injury and is 
completely unrelated to his pes planus.  Similarly, in 
October 2004, the veteran was afforded another VA 
examination, and the examiner was asked to give an opinion 
with respect to the etiology of the back disorder.  He 
concluded that the veteran's lumbar pain could not be related 
to this pes planus.  His back pain occurred after, and was 
secondary to, the work-related injury in 1987.  A July 2002 
letter from M.M. also states the opinion that the veteran's 
"back injury is work related only."  

By contrast, several opinions purport to relate the veteran's 
back problems to his pes planus.  However, as will now be 
discussed, the Board finds that none of these opinions is as 
persuasive as the VA examiners' opinions set out above.  

A February 2002 letter from the veteran's private podiatrist, 
W.L.L., states that "it is possible for feet to cause some 
problems or the back problems can be aggravated by foot 
problems."  W.L.L. conversely thought that the veteran's back 
problems might have caused his foot problems.  This is not 
considered persuasive as an opinion stated in terms of 
"possible" and "might have" is inconclusive at best and 
naturally includes the corollary, that it may not have caused 
the veteran's back problems.  Medical evidence which merely 
indicates that the particular disorder "may or may not" exist 
or "may or may not" be related, is too speculative in nature 
to establish the presence of said disorder or the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

A January 2003 opinion from C.D.M., M.D., states that some of 
the problems with the veteran's back are because he has a 
severe flat foot, and that these two conditions are 
interrelated in terms of pain management.  While this 
statement appears conclusively stated, it is somewhat vague 
in the identity of the low back problems that are thought to 
be related to pes planus.  Moreover, the examiner's use of 
the qualifier "pain management" leaves some doubt as to 
whether he is even addressing causation, or whether his focus 
is simply treatment.  The Board also notes that the opinion 
provides no discussion of the work-related injury, clearly a 
significant event in the onset of low back symptoms, and an 
equally significant oversight in terms of a medical nexus 
opinion.  

An opinion from M.V.D. D.P.M. dated April 8, 2005 states that 
the veteran's back and knee pain are consequential to 
degenerative changes in his feet and ankles.  Similarly, an 
opinion of R.D.S., M.D. in February 2006 states that the 
biomechanical abnormalities of the foot are directly causally 
related to the veteran's back condition, and that the foot 
condition aggravated and accelerated the back condition.  
However, these opinions do not comport with the sudden onset 
of back complaints in 1987, and the simultaneous necessity of 
spinal surgery that same year.  This is the main focus of the 
October 2004 VA examiners opinion, which discusses the timing 
of the accident and its relationship to the onset of 
symptoms.  The October 2004 opinion is therefore consistent 
with and supported by the evidence contemporaneous to the 
injury.  The opinions of M.V.D. and R.D.S. are not consistent 
with this evidence, and they compound the problem by not 
discussing or addressing these inconsistencies.  

The Board has also considered the veteran's statements and 
those submitted by friends and family members.  However, this 
is not competent evidence of the alleged nexus since 
laypersons are not qualified to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In short, the medical evidence deemed most persuasive by the 
Board clearly relates the veteran's back and knee disorders 
to a work-related injury in 1987.  That evidence establishes 
no medical nexus between the back and knee disorders and the 
veteran's service-connected pes planus.  Therefore, as a 
preponderance of the evidence is against the claims, the 
Board concludes that service connection for back and knee 
disabilities is not in order.

Effective Dates

The veteran is currently assigned a 10 percent disability 
rating for his service-connected bilateral tinea pedis, and 
separate 20 percent ratings for his right and left pes 
planus.  He is seeking an effective date prior to November 
21, 2002 for the assignment of compensable ratings.  Prior to 
November 21, 2002, the veteran is assigned noncompensable 
ratings for each disability dating back to the effective date 
for the grant of service connection, October 17, 1995.

The Board notes that its jurisdiction here is limited to 
consideration of the appropriate effective date for the 
assignment of compensable ratings (10 percent for tinea pedis 
and 10 percent for bilateral pes planus) and does not entail 
consideration of increased ratings for pes planus and tinea 
pedis.  A separate claim of entitlement to an increased 
rating for tinea pedis is being addressed in the Remand 
section below.  

The veteran stated at his October 2007 hearing that he 
actually filed claims in 1990, and that those claims are 
still active.  The Board notes that the veteran did file a 
claim of entitlement to service connection for a bilateral 
foot condition in June 1990.  That claim was denied in a 
September 1990 rating decision.  The veteran appealed the 
denial, and in a September 1994 decision, the Board denied 
service connection for bilateral pes planus, finding that the 
veteran's claim was not well grounded.  

As the Court has recently held, freestanding claims for 
earlier effective dates are barred.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (free-standing claim for earlier 
effective dates vitiates the rule of finality).  Therefore, 
the veteran has no basis to assert a free-standing claim for 
an earlier effective date of 1990.  Rather, his claim must 
either be based on an active appeal, or on the basis of CUE 
in a prior final decision.  

The June 1990 RO decision was subsumed by the September 1994 
Board decision, and may no longer be attacked on the basis of 
CUE.  See 38 C.F.R. § 20.1104 [an RO determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration].  See also Donovan v. West, 
158 F.3d 1377 (Fed. Cir. 1998); Dittrich v. West, 163 F.3d 
1349 (Fed. Cir. 1998).  

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of clear and 
unmistakable error (CUE).  See 38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2007).  However, 
in this case, the veteran has not made such a motion, nor has 
he even alluded to the September 1994 Board decision.  The 
Board notes that a motion for revision of a Board decision on 
the basis of CUE must be pled with specificity, and the Board 
finds no basis to interpret any of the veteran's statements 
in connection with this claim as a motion for revision of the 
September 1994 Board decision.  However, the Board notes that 
the veteran is free to file such a motion at any time.  
Accordingly, the Board finds that an effective date cannot be 
established on the basis of the June 1990 claim.  

The veteran filed his current claim in October 1995.  That 
claim was initially denied, and the denial was appealed.  
During the course of the appeal, the RO granted service 
connection for both disorders in April 2002, and assigned 
noncompensable ratings.  The veteran disagreed with the 
noncompensable ratings, and the current appeal ensued.  The 
RO subsequently increased both ratings to 10 percent, but 
made the increase effective from November 21, 2002, the date 
of a private podiatry report from J.M.K., D.P.M., showing 
moderate pain on manipulation and use of the feet.  The 
veteran continued his appeals.  The RO has since further 
increased the rating for pes planus by awarding separate 20 
percent ratings for each foot.

The claim file contains no document dated after the September 
1994 Board decision, and earlier than October 1995, that can 
be construed as a claim of entitlement to service connection 
for pes planus or tinea pedis.  Accordingly, October 17, 1995 
is the earliest date of an active claim.  The Board must next 
determine the date entitlement to a compensable rating arose.  

During the period from October 17, 1995 to November 21, 2002, 
the criteria for a compensable rating for pes planus required 
moderate symptomatology with weight-bearing line over or 
medial to great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet, bilateral or 
unilateral.  Mild symptoms warranted a noncompensable rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

Effective August 30, 2002, during the course of this claim, 
the regulations governing skin disorders were amended.  
During the period from October 17, 1995 to August 29, 2002, 
the criteria for a compensable rating for tinea pedis 
required exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  During the period from August 30, 2002 
to November 21, 2002, the criteria for a compensable rating 
for tinea pedis required at least 5 percent, but less than 20 
percent of the entire body, or at least 5 percent, but less 
than 20 percent of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12 month period.  See 
38 C.F.R. § 4.118, Diagnostic Code 7813. 

Prior to the appeal period, a January 1993 VA examination 
report showed mild flattening of the longitudinal arch and 
mild limitation of motion, findings not consistent with a 
compensable rating.  However, a June 1997 examination report 
showed evidence of pain with palpation of the feet, and pain 
associated with motion of the feet.  Clinical signs of 
mycotic infection were also noted.  The skin was swollen and 
scaly.  The examiner recommended a cortisone shot to relieve 
the symptoms.  

Based on the June 1997 findings, the Board finds that the 
criteria for a 10 percent rating for bilateral pes planus and 
tinea pedis were met, as of September 18, 1997, the date of 
receipt of the private examination report.  

There is no prior medical evidence of record within the claim 
period.  Accordingly, the Board concludes that September 18, 
1997 is the earliest date as of which it is factually 
ascertainable that an increase in disability occurred.  
September 18, 1997 is the appropriate effective date for a 10 
percent rating for bilateral pes planus and tinea pedis.  To 
that extent, the appeal is granted.


ORDER

Entitlement to service connection for degenerative joint 
disease of the bilateral knees is denied.  

Entitlement to service connection for lumbar disc disease is 
denied.

Entitlement to an effective date of September 18, 1997 for a 
compensable evaluation for bilateral pes planus is granted.

Entitlement to an effective date of September 18, 1997 for a 
compensable evaluation for tinea pedis is granted.


REMAND

Entitlement to a disability rating higher than 10 percent for 
tinea pedis.

At his October 2007 hearing, the veteran stated that he had 
not yet been examined by a dermatologist for his tinea pedis.  
This was also noted by the May 2004 VA examiner.  A February 
2006 VA podiatric consultation report indicates that the 
veteran was referred to dermatology for further evaluation.  
However, the record does not indicate that the veteran was 
ever seen for a dermatologic examination.  

In light of the nature of the veteran's skin disability and 
the recommendation for dermatologic examination, the Board 
finds that additional development to obtain such examination 
is necessary.  VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous examination where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  See also 
Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his tinea pedis during the period of this 
claim or the identifying information and 
any necessary authorization to enable the 
VA to obtain such records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  Then, the veteran should be afforded a 
dermatologic examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected tinea pedis.  The claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies should be performed.  

All current manifestations of the 
veteran's tinea pedis (pain, scaling, 
etc.) should be described by the examiner 
and evaluated in terms of severity.  The 
examiner is asked to estimate the 
percentage of the total skin surface 
affected by tinea pedis.  Any limitation 
of function of the feet or lower extremity 
joints associated with the tinea pedis 
should be described and evaluated.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


